Title: John Vaughan to Thomas Jefferson, 24 May 1819
From: Vaughan, John
To: Jefferson, Thomas


          
             Dr sir
            Philad.—May 24th 1819
          
          When I gave my signature to Ware the Carpenter—I acted from experience & from enquiry—I knew he had been unfortunate; but I had heard nothing against his Character—whilst absent & after his return reports were current of an unfavorable nature & I felt it my Duty to investigate them—It resulted in my requiring him to obtain a Certificate from his Assignees, which he Should exhibit to you—I saw two of the assignees & the agent of the third  (who could not act)—They all bore testimony in his favor—He offerd to  relinquish the contract if I was not satisfied by the Investigation.
          By desire of my Brother I call’d on D Physic to obtain an order for a fresh Supply of Ointmt for your Complaint—he has  promised it—but expressed a wish to know the effect of the first quantity sent, as  he might be induced to vary it—he used it in various cases with success, but he gives it as his opinion, that it is better to mitigate than to attempt the full eradication—as the total suppression on the exterior might throw it where it would be more essentially injurious. perhaps Sir You wou’d drop a line to D Physic or to myself & I will see him—I trust your health is better.
          Dr Cooper gave in charge to me to procure six Stoves—called Rittenhouse—3, 2 of 26 Inch in the Back2—smaller 
          the persons who cast them advise waiting for the new Castings to be here in two or three weeks, they seem however to have Doubts about the kind—Those I understand them to be are formed So that the air of the room passes freely round the Back & the Stove advances a little into the Room—These have Superseded the Franklin Double backed Stove—
          
            D sir   I remain Yours &c
            Jn Vaughan
          
        